United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Kalamazoo, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-79
Issued: May 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On November 10, 2006 appellant, through counsel, filed a timely appeal from a
September 12, 2006 merit decision of the Office of Workers’ Compensation Programs’ hearing
representative affirming the denial of her recurrence claim. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3 the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established that she sustained a recurrence of total
disability effective March 22, 2004 causally related to her November 12, 2000 employment
injury.
FACTUAL HISTORY
On November 30, 2000 appellant, then a 41-year-old mail processor, filed a traumatic
injury claim alleging that on November 12, 2000 she injured her right shoulder and neck while
lifting a heavy tray of mail. The Office accepted the claim for cervical strain, C5-6 herniated
disc and C5-6 radiculitis. The Office authorized C5-6 anterior cervical discectomy and fusion

surgery which was performed on July 11, 2001. Appellant stopped work on November 25, 2000
and returned to light-duty work on February 10, 2001. She stopped again on May 12, 2001,
returned to work on October 20, 2001 and stopped work again on January 26, 2002.
In a report dated October 30, 2003, Dr. David J. Brockman, a treating Board-certified
physiatrist, reviewed and approved a proposed job offer. On December 13, 2003 the employing
establishment offered appellant a modified position of automatic clerk working initially for four
hours per day which she accepted on February 28, 2004. The physical requirements of the
position, included no lifting or reaching for up to two hours per day and no extension of the neck.
Appellant returned to a part-time modified job on March 17, 2004.
A February 23, 2004 magnetic resonance imaging (MRI) scan revealed slight bulging
disc at C6-7, “postsurgical changes are seen at the C5-6 level (anterior dis[c]ectomy and fusion)”
and C4-5 small left paracentral disc protrusion with “no compromise of the cord or exiting nerve
roots. Under impression, Dr. Azzam S. Kanaan, a Board-certified neurologist, reported C4-5 and
C6-7 degenerative changes with no neural structure compromise and C5-8 postsurgical changes
seen with bilateral foraminal stenosis “at this level which could compromise the exiting C6 nerve
roots.”
On April 5, 2004 appellant filed a claim for a recurrence of total disability beginning
March 22, 2004.1 She alleged that the employing establishment failed to comply with her
permanent restrictions and she was unable to perform the modified job duties.
On May 13, 2004 Dr. Kurt P. Helgerson, a treating Board-certified family practitioner,
concluded that appellant was totally disabled based upon her inability to reach, pull and “look
down due to neck pain.” Due to appellant’s inability to look down without severe pain,
Dr. Helgerson concluded that she was unable to perform her modified job duties.
By decision dated May 25, 2004, the Office denied appellant’s recurrence of disability
claim.
In a letter dated May 28, 2004, appellant’s counsel requested an oral hearing which was
held on February 17, 2005.
On June 10, 2004 David N. Makowski, a treating Board-certified family practitioner,
diagnosed significant neck pain with referred pain and numbness. He reported that an MRI scan
was “consistent with C5-6 foraminal stenosis, which again influenced this referred pain down
appellant’s arms.” Dr. Makowski opined that appellant was currently totally disabled from
performing her modified job duties.
On September 30, 2004 Dr. Patrick R. Reddan diagnosed cervical radiculopathy, upper
back myofascial pain and status post anterior cervical discectomy and fusion. A physical
examination showed “multiple myofascial trigger points across the mid and upper back.” Range
of motion included 90 degrees passive abduction for the left arm, pain complaints “on the right at
1

Appellant has not returned to work. On December 1, 2005 the employing establishment issued a notice of
removal effective January 13, 2006.

2

approximately 60 degrees of abduction.” A review of a February 23, 2004 MRI scan showed “a
small left paracentral disc protrusion at C4-5 level,” C5-6 bilateral foraminal stenosis and wellpreserved disc space at C5-6 with a slight bulging disc.
On February 25, 2005 the Office received an April 29, 2004 report by Dr. Herman C.
Sullivan, a Board-certified neurologist, finding no supportive neurological deficits to confirm a
radiculopathy. A motor examination was normal. Dr. Sullivan reported appellant’s complaints
“of altered sensation in a nondermatomal pattern” under sensory examination. He stated that
these complaints implicated “C5-6, C7-8 on the right side as well as the left side. Dr. Sullivan
recommended an electromyography nerve conduction study.
By decision dated June 10, 2005, the Office hearing representative set aside the May 24,
2004 decision and remanded the case for further development of the medical evidence. The
hearing representative found that the February 23, 2004 MRI scan provided evidence of a
worsening of her accepted C5-6 herniated disc. The hearing representative found the reports of
Dr. Helgerson and Dr. Makowski insufficient to support appellant’s claimed recurrence as they
contained inadequate rationale and there were no “physical findings on examination to support
disability from work.” He further noted that the record was devoid of any medical opinion
addressing why appellant continued to have residuals of her accepted work injury in view of the
fact that she only worked nine days in the past three and one-half years.
On June 23, 2005 the Office referred appellant to Dr. Bruce D. Abrams, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In a report dated July 18, 2005,
Dr. Abrams presented findings based upon a physical examination, review of the objective and
factual evidence and list of questions. He diagnosed status post C5-6 discectomy and fusion with
right upper extremity radiculitis. Dr. Abrams noted that a 2004 MRI scan “shows the possibility
of C6 nerve root foraminal stenosis.” Physical examination revealed slight cervical spine range
of motion, no evidence of cervical spasm, normal muscle strength and “subjective tenderness in
the cervical area.” Dr. Abrams opined that appellant was capable of working with restrictions.
The restrictions included no elevation of her head, no overhead work and no lifting more than 10
to 15 pounds. In response to the Office’s question, Dr. Abrams opined that appellant’s
subjective complaints were supported by objective findings. He opined that appellant continued
to have residuals from her accepted employment injury but was not totally disabled.
In a letter dated August 24, 2005, the Office requested a supplemental report from
Dr. Abrams based upon an enclosed surveillance videotape of appellant for the period July 18 to
26, 2005.
In a September 27, 2005, addendum, Dr. Abrams reviewed the surveillance videotape
supplied by the Office. The activities he observed appellant engaging in appeared to be
completely normal without any evidence of hesitation or restriction of motion. Dr. Abrams
opined that appellant was capable of returning to full-time work with no restrictions or
limitations. He stated that his opinion had changed based upon a review of the surveillance
video. Dr. Abrams concluded that appellant’s condition had not worsened due to the cervical
spine surgery and, therefore, a modified job assignment working four hours per day was not
required. He noted that the videotape showed that there was no significant range of motion
restrictions. Dr. Abrams also reported that appellant appeared to have no problem lifting,

3

carrying, overhead work with her arm and bilateral use of her upper extremities. In an
October 5, 2005 investigative report, Sarah Nerreter reported on surveillance of appellant from
February 25 to July 27, 2005. During this period, Ms. Nerreter observed appellant performing
various activities, including swimming, driving a pickup truck, lifting small children and grocery
bags, weeding, sweeping, pulling up tent stakes and picking up lawn chairs.
On October 17, 2005 the Office requested Dr. Abrams to provide an addendum report to
address an issue with respect to medical reports and diagnostic testing contemporaneous with her
March 21, 2004 work stoppage. On December 8, 2005 Dr. Abrams noted his previous reports
dated July 18 and September 27, 2005. In response to the question posed by the Office, he
stated:
“The review on page three of [appellant] her present complaints in the
examination of July 18, 2005 combined with her examination on page four of that
date does not at all correspond with the observed findings on the surveillance
[videotape ] reported in the September 27, 2005 supplemental report.
“In answer to the questions posed in the note of October 17, 2005, it would be my
opinion that there is no medical evidence to demonstrate any material worsening
of [appellant’s] accepted condition. At the time of the examination, she
subjectively limited her range of motion and she expressed subjective complaints.
This does not at all correspond with the observed findings on the surveillance
tape, where [appellant] was able to extend her head fully, had a normal, full range
of motion and showed no evidence of pain.”
Dr. Abrams opined that appellant had symptom magnification and was capable of working eight
hours with no restrictions.
By decision dated December 14, 2005, the Office denied appellant’s claim for a
recurrence of total disability beginning March 22, 2004.
In a letter dated December 20, 2005, appellant, through counsel, requested an oral
hearing before an Office hearings representative. On May 12, 2006 appellant’s counsel
requested a review of the written record by an Office hearing representative.
On February 2, 2006 Dr. Makowski indicated that he has not seen appellant since
September 20, 2004 and “she was effectively terminated from our office on November 9, 2004.”
He stated that appellant had complaints of terrible back and neck pain on her last visit.
By decision dated September 12, 2006, the Office affirmed the denial of appellant’s
claim for a recurrence of total disability beginning March 22, 2004.
LEGAL PRECEDENT
The Office’s regulation defines the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which
4

had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means an
inability to work that takes place when a light-duty assignment made specifically
to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical
limitations.”2
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.3 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.4
ANALYSIS
The Office accepted the claim for cervical strain, C5-6 herniated disc and C5-6 radiculitis
and authorized C5-6 anterior cervical discectomy and fusion surgery.
Appellant claimed compensation for a total recurrence of the accepted neck employment
injury. She alleged that the employing establishment failed to comply with her restrictions and
she was unable to perform the position. The Board finds that appellant has not met her burden of
proof to establish that she sustained a recurrence of total disability causally related to her
November 12, 2000 employment injury.
Appellant returned to modified light-duty work on March 17, 2004 working four hours
per day. Dr. Brockman, a treating Board-certified physiatrist, reviewed and approved the job
offer on October 30, 2003. Appellant subsequently stopped work, claiming a recurrence of total
disability as of March 22, 2004. She must demonstrate either that her condition has changed
such that she could not perform the activities required by her modified job or that the
requirements of light duty changed or were withdrawn. The record contains no evidence that the
light-duty job requirements were changed or withdrawn.
In support of her claim for a recurrence of total disability, appellant submitted reports
from Dr. Helgerson and Dr. Makowski. In a May 13, 2004 report, Dr. Helgerson concluded that
2

20 C.F.R. § 10.5(x).

3

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
4

Maurissa Mack, 50 ECAB 498 (1999).

5

appellant was totally disabled due to her inability to reach, pull and “look down due to neck
pain.” He attributed appellant’s inability to perform her modified job duties due to severe pain.
In a June 10, 2004 report, Dr. Makowski diagnosed significant neck pain with referred pain and
numbness. He reported that an MRI scan was “consistent with C5-6 foraminal stenosis, which
again influenced this referred pain down [appellant’s] arms.” Dr. Helgerson opined that
appellant was currently totally disabled from performing her modified job duties. However,
these reports are of limited probative value as neither Dr. Helgerson nor Dr. Makowski provided
medical rationale explaining how appellant became disabled due to her accepted injury or was
unable to continue work at her light-duty position beginning March 22, 2004. Dr. Helgerson
provided a one paragraph report which did not report any finding based on a physical
examination of appellant. Rather, he referred to these findings of Dr. Homon Sullivan.
Similarly, Dr. Makowski submitted a brief note to support his finding of total disability. Without
any explanation to support that appellant was disabled on or after March 22, 2004 due to her
accepted injury, these reports are insufficient to meet her burden of proof.5
Appellant also submitted a report by Dr. Reddan in support of her claim. On
September 30, 2004 Dr. Reddan diagnosed upper back myofascial pain, cervical radiculopathy
and status post anterior cervical discectomy and fusion. A physical examination revealed
multiple myofascial trigger points across upper and mid back. Dr. Reddan did not provide any
opinion addressing whether appellant was disabled on or after March 22, 2004 due to her
accepted November 12, 2000 employment injury. His report is of diminished probative value in
establishing a recurrence of disability.
On June 23, 2005 the Office referred appellant to Dr. Abrams for a second opinion
evaluation. In a report dated August 2, 2005, Dr. Abrams opined that appellant was capable of
working with restrictions. He opined that she continued to have residuals from her accepted
employment injury, but was not totally disabled. The Office requested a supplemental report
from Dr. Abrams based upon a surveillance videotape of appellant. In a September 27, 2005
addendum, Dr. Abrams reviewed the surveillance videotape and noted the activities he observed
appellant engaging in appeared to be completely normal with no evidence of restriction of
motion or hesitation. Based upon a review of the surveillance videotape, Dr. Abrams opined that
appellant was capable of returning to full-time work with no restrictions or limitations. He stated
that his opinion hanged based upon a review of the surveillance videotape. Dr. Abrams
concluded that appellant’s condition had not worsened due to the cervical spine surgery and,
therefore, a modified job assignment working four hours per day was not required. On
October 17, 2005 the Office requested Dr. Abrams to further address the issue of appellant’s
March 22, 2004 work stoppage. Dr. Abrams opined that there was no medical evidence to
support that her accepted condition had worsened. He reported that appellant subjectively
limited her range of motion at the time of his examination and expressed subjective complaints.
Dr. Abrams found that appellant’s subjective complaints did not correspond with activities as
demonstrated on the surveillance video tape which showed appellant fully extending her head
with full range of motion and no evidence of pain. He opined that appellant had symptom
5

Richard A. Neidert, 57 ECAB ___ (Docket No. 05-1330, issued March 10, 2006) (medical reports not
containing rationale on causal relation are entitled to little probative value and are generally insufficient to meet an
employee’s burden of proof).

6

magnification and was capable of working eight hours with no restrictions. The Board finds that
Dr. Abrams’ report is based on a full and accurate history of appellant’s medical history and
treatment. His report constitutes the weight of medical opinion
The Board finds that appellant has submitted insufficient evidence to show a change in
the nature and extent of her physical condition, arising from the employment injury which
prevented her from performing her light-duty position. There is no evidence showing that
appellant experienced a change in the nature and extent of the light-duty requirements or was
required to perform duties which exceeded her medical restrictions. The light-duty position
performed by appellant was in conformance with the medical restrictions set forth by her then
treating physician and the record is devoid of any evidence which would indicate that there was a
change in the nature and extent of the light-duty requirements or that she was required to perform
duties which exceeded her medical restrictions.
Appellant has not met her burden of proof in establishing that there was a change in the
nature or extent of the injury-related condition or a change in the nature and extent of the lightduty requirements which would prohibit her from performing the light-duty position she assumed
after she returned to work.
CONCLUSION
The Board finds that appellant has failed to establish that she had a recurrence of total
disability on and after March 22, 2004.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 12, 2006 is affirmed.
Issued: May 2, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

